DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on October 19, 2021 is acknowledged.
3.	Claims 24 and 37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on October 19, 2021.
Information Disclosure Statement
4.	The information disclosure statements (dated November 20, 2020 and April 7, 2021 and October 20, 2021 and October 21, 2021) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Allowable Subject Matter
5.	Claim 1 and 87-114 appear to be novel and nonobvious over the prior art.  The point of novelty is the requirement of an AKT inhibitor with the compound of 
    PNG
    media_image1.png
    24
    386
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    23
    588
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    27
    152
    media_image3.png
    Greyscale
.  The closest reference can be considered to be, for example, Rex et al. (Abstract 3090:  In vivo characterization of AMG 510 – a potent and selective KRAS G12C covalent small molecule inhibitor in preclinical KRAS G12C cancer models).  The reference teaches a method of treating cancer using the compound in the claims.  However, neither the reference nor the state of the art teach or suggest the added component of an AKT inhibitor.
Conclusion
6.	This application is in condition for allowance except for the following formal matters: 
Claims 24 and 37 are nonelected and are not entitled to rejoinder.  Applicants must cancel these claims for the allowance of the elected claims 1 and 87-114.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626